Order entered April 11, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01388-CV

                             TIM SIEGEL, ET AL., Appellants

                                              V.

            GALG, LLC D/B/A GOODSON GOLF & UTILITY CARS, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-17245

                                          ORDER
        Before the Court is appellants’ April 9, 2019 motion to supplement the clerk’s record.

We GRANT the motion. We ORDER Dallas County District Clerk Felicia Pitre to file, by

April 16, 2019, a supplemental clerk’s record containing “Plaintiffs’ Response to Yamaha

Defendants’ Traditional and No-Evidence Motion for Summary Judgment” filed on May 29,

2018.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE